                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                            3:20-cv-434-RJC-DSC

MEDSHIFT LLC,                        )
                                     )
          Plaintiff,                 )
                                     )
           v.                        )
                                     )                           ORDER
PELLE LLC d/b/a PELLE MEDICAL SPA )
and CHARLES W. MORGAN, individually, )
                                     )
          Defendants.                )
                                     )

       THIS MATTER comes before the Court on the Defendant Charles W. Morgan’s

Motion to Dismiss, (Doc. No. 6); the parties’ briefs and exhibits (Docs. No. 7–8); and

the Magistrate Judge’s Memorandum and Recommendation (“M&R”) (Doc. No. 11)

recommending that this Court deny the defendant’s motion. The parties have not

filed objections to the M&R and the time for doing so has expired. Fed. R. Civ. P.

72(b)(2).

I.     BACKGROUND

       No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R:

              Accepting the factual allegations of the Complaint as true, Plaintiff is a
              medical supply and technology company that leases medical equipment
              to spas, laser treatment facilities, and medical practices. Defendant
              Charles W. Morgan is the Manager and Registered Agent of Defendant
              Pelle LLC d/b/a Pelle Medical Spa. On May 31, 2017, Plaintiff and
                                           1




      Case 3:20-cv-00434-RJC-DSC Document 15 Filed 11/10/20 Page 1 of 4
             Defendants entered into an End User Subscription Agreement whereby
             Plaintiff agreed to lease medical equipment to Defendant in exchange
             for payments as set forth in the agreement.

             The agreement contains two signature blocks, one for providing business
             information and the other for providing guarantor information.
             Defendants’ Practice Manager, Jeanne Goley, executed the business
             signature block as a representative of Pelle. See Doc. 1-1 at p. 15.
             Defendant Morgan executed the guarantor signature block with his
             signature and social security number. He completed the “Name” line as
             “Pelle, LLC, Charles W. Morgan.” Id.

             Beginning in August 2018 and every month thereafter, Defendants’
             monthly payments were returned for insufficient funds. Plaintiff alleges
             that Defendants owe $43,630 in overdue subscription fees.

             On July 2, 2020, Plaintiff filed its Complaint in Mecklenburg County
             Superior Court alleging breach of contract, specific performance, and
             unjust enrichment. On August 7, 2020, Defendants filed a Notice of
             Removal pursuant to 28 U.S.C. § 1132, § 1141, and § 1446. On August
             14, 2020, Defendant Morgan moved to dismiss the Complaint under Fed.
             R. Civ. P. 12(b)(6).

(Doc. No. 11 at 1–2.)

II.   STANDARD OF REVIEW

      A district court may assign dispositive pretrial matters, including motions to

dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”

28 U.S.C. § 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district

court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed

with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). De novo review is also

                                          2




      Case 3:20-cv-00434-RJC-DSC Document 15 Filed 11/10/20 Page 2 of 4
not required “when a party makes general or conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and

recommendations.” Id. Similarly, when no objection is filed, “a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72, advisory committee note).

III.   DISCUSSION

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge

shall make a de novo determination of any portion of an M&R to which specific

written objection has been made. A party’s failure to make a timely objection is

accepted as an agreement with the conclusions of the Magistrate Judge. See Thomas

v. Arn, 474 U.S. 140, 149–50 (1985).

       No objection to the M&R having been filed, and the time for doing so having

passed, the parties have waived their right to de novo review of any issue covered in

the M&R. Nevertheless, this Court has conducted a full review of the M&R and other

documents of record and, having done so, hereby finds that the recommendation of

the Magistrate Judge is, in all respects, in accordance with the law and should be

approved.

       Accordingly, the Court ADOPTS the recommendation of the Magistrate Judge

as its own.


                                           3




       Case 3:20-cv-00434-RJC-DSC Document 15 Filed 11/10/20 Page 3 of 4
              IV.     CONCLUSION

                      IT IS, THEREFORE, ORDERED that:

                      1. The Magistrate Judge’s M&R, (Doc. No. 11), is ADOPTED; and

                      2. The Defendant Charles W. Morgan’s Motion To Dismiss, (Doc. No. 6), is

                            DENIED.



                      SO ORDERED.




Signed: November 10, 2020




                                                      4




                     Case 3:20-cv-00434-RJC-DSC Document 15 Filed 11/10/20 Page 4 of 4
